 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8







--------------------------------------------------------------------------------


 
[Form for Director Agreement at Bank Level]
 
 
 
ESB BANK
 
AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT


THIS AMENDED AND RESTATED AGREEMENT is made and entered into this 20th day of
November 2007, by and between ESB Bank (the “Bank”), a wholly-owned subsidiary
of ESB Financial Corporation (the “Corporation”), located in Ellwood City,
Pennsylvania, and ________________ (the “Director”), intending to be legally
bound hereby.


INTRODUCTION


The Bank and the Director previously entered into a certain Amended and Restated
Director Retirement Agreement dated as of November 21, 2006 (the “Prior
Agreement”).  This Agreement amends and restates the Prior Agreement in its
entirety as hereinafter set forth in order to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including the final regulations issued by the Internal Revenue Service in April
2007.  No benefits payable under this Agreement shall be deemed to be
grandfathered for purposes of Section 409A of the Code.


This Agreement shall at all times be characterized as a “top hat” plan of
deferred compensation maintained for a select group of management or highly
compensated employees, as described under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and any regulations relating thereto (“ERISA”).  The
Agreement has been and shall continue to be operated in compliance with Section
409A of the Code.  The Agreement is an unfunded plan for tax purposes.  The
provisions of the Agreement shall be construed to effectuate such intentions.


AGREEMENT


The Director and the Bank agree as follows:


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1           “Base Board Fees” means the regular monthly Bank board fees and
does not include committee fees, advisory board fees, director emeritus fees,
liaison fees or other income that might be received by the Director.


1.2           “Change in Control” means a change in the ownership of the
Corporation or the Bank, a change in the effective control of the Corporation or
the Bank or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, in each case as provided under Section 409A of the
Code and the regulations thereunder.


1

--------------------------------------------------------------------------------


1.3           “Code” means the Internal Revenue Code of 1986, as amended.


1.4           “Deferred Retirement” means the Director has met the eligibility
requirements described in Article 2 and has a Separation from Service after his
Normal Retirement Age for any reason other than following a Change in Control.


1.5           “Deferred Retirement Date” means the first day of the month
coincident with or next following the date of the Director’s Separation from
Service subsequent to the Director’s Normal Retirement Age.


1.6           “Early Termination” means the Director has met the eligibility
requirements described in Article 2 but has a Separation from Service before
Normal Retirement Age for any reason other than following a Change in Control.


1.7           “Early Termination Date” means the month, day and year in which
Early Termination occurs.


1.8           “Effective Date” means February 11, 2005, except that the
amendment and restatement of this Agreement shall be effective as of the date
first written above.


1.9           “Normal Retirement Age” means the Director’s 75th birthday.


1.10           “PlanYear” means the calendar year.  In the year of inception,
the Plan Year commences on the Effective Date of this Agreement and ends on
December 31st of the same year.


1.11           “Separation from Service” means a termination of a Director’s
services (whether as an employee or as an independent contractor) to the
Corporation and the Bank for any reason.  Whether a Separation from Service has
occurred shall be determined in accordance with the requirements of Section 409A
of the Code based on whether the facts and circumstances indicate that the
Corporation, the Bank and the Director reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Director would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.  For purposes of this Agreement, if there is a
dispute over the service status of the Director or the date of the Director’s
Separation from Service, the Bank shall have the sole and absolute right to
decide the dispute.


1.12           “Specified Employee” means a key employee within the meaning of
Section 409A of the Code and the regulations thereunder.


1.13           “Termination for Cause” has the meaning set forth in Section 6.2.


1.14           “Years of Service” means the total number of continuous years of
service as a Director of the Bank, inclusive of any approved leaves of absences
and service as a member of the Board of Directors of any bank acquired by the
Bank or the Corporation, including all years of service accrued prior to the
Effective Date.  In the event the Director also becomes a director of the
Corporation, a year of service of both the Bank and the Corporation concurrently
shall only count as one year of service; and provided further, that any service
as a director emeritus or as an advisory director shall be excluded in
determining Years of Service.




2

--------------------------------------------------------------------------------


Article 2
Eligibility to Participate


To be entitled to any benefit under this Agreement, the Director must have a
minimum of 5 Years of Service as a director of the Bank (as opposed to service
as a director of any bank acquired by the Bank or the Corporation) and a minimum
of 10 total Years of Service.




Article 3
Retirement Benefits


3.1           Annual Normal Retirement Benefit.  If the Director satisfies the
requirements of Article 2 and remains in continuous service as a member of the
Board of Directors of the Bank from the Effective Date of this Agreement until
Normal Retirement Age, the Bank shall pay to the Director the benefit described
in this Section 3.1 in lieu of any other benefit under this Agreement.


3.1.3   Amount of Benefit.  The Annual Normal Retirement Benefit under this
Section 3.1 will be determined using the following formula:


The Director’s Base Board Fees earned during the last full calendar year prior
to his retirement date (or, if earlier, the last full calendar year prior to
becoming a director emeritus), multiplied by a ratio ranging from 25% to 80%
based on the Director’s total Years of Service as follows:


 
 Years of Service
 
Retirement Percentage
 
 10
 
25.0%
 
 11
 
27.5%
 
 12
 
30.0%
 
 13
 
32.5%
 
 14
 
35.0%
 
 15
 
37.5%
 
 16
 
40.0%
 
 17
 
42.5%
 
 18
 
45.0%
 
 19
 
47.5%
 
 
20 or more 
80.0%



3.1.4  Payment of Benefit.  The Bank shall pay the annual benefit to the
Director each year for five years, with the annual benefits to be paid in equal
monthly installments on the first day of each month commencing with the month
following the Director’s Separation from Service and continuing for the 59
months that follow, subject to Section 3.5 hereof.


3

--------------------------------------------------------------------------------


3.2         Early Termination Benefit.  Upon Early Termination, the Bank shall
pay to the Director the benefit described in this Section 3.2 in lieu of any
other benefit under this Agreement.


3.2.3  Amount of Benefit.  The benefit under this Section 3.2 is the Early
Termination Annual Benefit set forth in Schedule A for the Plan Year ended
immediately prior to the Early Termination Date.


3.2.4  Payment of Benefit.  The Bank shall pay the benefit to the Director (or
his beneficiary if Separation from Service was due to death) in a lump sum
payment within 60 days of the Director’s Early Termination Date, subject to
Section 3.5 hereof.


3.3         Deferred Retirement Benefit.  If the Director satisfies the
requirements of Article 2 and remains in continuous service as a member of the
Board of Directors of the Bank from the Effective Date of this Agreement until
his Deferred Retirement Date, the Bank shall pay to the Director the benefit
described in this Section 3.3 in lieu of any other benefit under this Agreement.


    3.3.1      Amount of Benefit.  The Deferred Retirement Benefit under this
Section 3.3 will be determined using the same formula as set forth in Section
3.1.1 above.


    3.3.2      Payment of Benefit.  The Bank shall pay the annual benefit to the
Director each year for five years, with the annual benefits to be paid in equal
monthly installments on the first day of each month commencing with the month
following the Director’s Separation from Service and continuing for the 59
months that follow, subject to Section 3.5 hereof.


3.4         Change in Control Annual Benefit.  If the Director satisfies the
requirements of Article 2 and is in the active service of the Bank at the time
of a Change in Control, and does not have a Separation from Service prior to the
consummation of the transaction which constitutes the Change in Control, the
Bank shall pay to the Director the benefit described in this Section 3.4 in lieu
of any other benefit under this Agreement.


3.4.3  Amount of Benefit.  The annual benefit under this Section 3.4 is the
Director’s Base Board Fees earned during the  last  full calendar year prior to
consummation of the Change in Control (or, if earlier, the last full calendar
year prior to becoming a director emeritus) multiplied by 80%.


3.4.4  Payment of Benefit.  The Bank shall pay the annual benefit to the
Director each year for five years, with the annual benefits to be paid in equal
monthly installments commencing on the first day of the month following
consummation of the Change in Control and continuing for the 59 months that
follow.


4

--------------------------------------------------------------------------------


3.5         Six-Month Delay.  If the Director is a Specified Employee upon
reaching Normal Retirement Age, then the monthly payments specified in Section
3.1.2 above shall not commence until the first day of the month following the
lapse of six months after reaching Normal Retirement Age, and shall then
continue for the 59 months that follow.  If the Director is a Specified Employee
upon Early Termination, then the lump sum payment specified in Section 3.2.2
above shall be delayed until the first day of the month following the lapse of
six months after the Early Termination Date.  If the Director is a Specified
Employee upon Deferred Retirement, then the monthly payments specified in
Section 3.3.2 above shall not commence until the first day of the month
following the lapse of six months after the Deferred Retirement Date, and shall
then continue for the 59 months that follow.




Article 4
Death Benefits


4.3  Death During Benefit Period.  If the Director dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Bank shall pay the remaining benefits to the Director’s
beneficiary at the same time and in the same amounts they would have been paid
to the Director had the Director survived.


4.4  Death Before Benefit Payments Commence. If the Director is entitled to
benefit payments under this Agreement, but dies prior to the commencement of
said benefit payments, the Bank shall pay the benefit payments to the Director’s
beneficiary that the Director was entitled to prior to death, except that the
benefit payments shall commence on the first day of the month following the date
of the Director’s death.




Article 5
Beneficiaries
 
    5.1         Beneficiary Designations.  The Director shall designate a
beneficiary by filing a written designation with the Bank.  The Director may
revoke or modify the designation at any time by filing a new
designation.  However, designations and revocations or modifications of
designations shall only be effective if they are filed with the Bank as a
written document, signed by the Director and accepted by the Bank during the
Director’s lifetime.  The Director’s beneficiary designation shall be deemed
automatically revoked if the beneficiary predeceases the Director, or if the
Director names a spouse as beneficiary and the marriage is subsequently
dissolved.  If the Director dies without a valid beneficiary designation, all
payments shall be made to the Director’s estate.


5.2         Facility of Payment.  If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incapacitated person or incapable person.  The Bank may require proof of
incapacity, minority or guardianship as it may deem appropriate prior to
distribution of the benefit.  Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.




5

--------------------------------------------------------------------------------


Article 6
General Limitations


6.3  Excess Parachute or Golden Parachute Payment. Notwithstanding any provision
of this Agreement to the contrary, the Bank shall not pay any benefit under this
Agreement to the extent the benefit would be a parachute payment under Section
280G of the Code or would be a prohibited golden parachute payment pursuant to
12 C.F.R. §359.2 and for which the appropriate federal banking agency has not
given written consent to pay pursuant to 12 C.F.R. §359.4.


6.4  Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement if the
Bank terminates the Director’s service for:
 
           6.4.1       Gross negligence or gross neglect of duties;
 
          6.4.2        Commission of a felony or of a gross misdemeanor
involving moral turpitude; or
 
          6.4.3       Fraud, disloyalty, dishonesty or willful violation of any
law or significant Bank or Corporation policy committed in connection with the
Director’s service and resulting in an adverse effect on the Bank or the
Corporation.

       6.3       Removal.  Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement if the
Director is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.




Article 7
Claims and Review Procedures


   7.2  Claims Procedure.  A Director or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:


7.2.1  Initiation – Written Claim. The claimant initiates a claim by submitting
to the Bank a written claim for the benefits.


7.2.2  Timing of Bank Response. The Bank shall respond to such claimant within
90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.


6

--------------------------------------------------------------------------------


7.2.3  Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:
                
                 7.2.3.1  The specific reasons for the denial,
 
                 7.2.3.2  A reference to the specific provisions of the
Agreement on which the denial is based,
 
                 7.2.3.3  A description of any additional information or
material necessary for the claimant to perfect the claim and an explanation of
why it is needed,
    
                 7.2.3.4  An explanation of the Agreement’s review procedures
and the time limits applicable to such procedures, and
 
                 7.2.3.5  A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.


7.2         Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:
 
        7.21   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.
 
        7.22   Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.
 
        7.2.3 Considerations on Review. In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.


7.2.4 Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.


7

--------------------------------------------------------------------------------


7.2.5    Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. If the Bank denies part or all of
the claim, the notification shall set forth:
 
            7.2.5.1 The specific reasons for the denial,
 
            7.2.5.2 A reference to the specific provisions of the Agreement on
which the denial is based,
 
            7.2.5.3 A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits,
 
            7.2.5.4  A statement of the claimant’s right to bring a civil action
under ERISA Section 502(a), and
 
            7.2.5.5  If an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination on review, a
statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the claimant upon request.
 
 
Article 8
Amendment and Termination


 
8.1
Amendment or Termination of Agreement.



8.1.1  General.  This Agreement may be amended or terminated only by a written
agreement signed by the Bank and the Director, except as provided in Article 6
and except as provided below.  A termination of this Agreement will not be a
distributable event, except in the two circumstances set forth in Section 8.1.2
below.  Notwithstanding anything in the Agreement to the contrary, the Bank may
amend in good faith any terms of the Agreement, including retroactively to the
extent permitted by law, in order to comply with Section 409A of the Code.
 
        8.1.2  Termination.  Under no circumstances may the Agreement permit the
acceleration of the time or form of any payment under the Agreement prior to the
payment events specified herein, except as provided in this Section 8.1.2.  The
Bank may, in its discretion, elect to terminate the Agreement in any of the
following two circumstances and accelerate the payment of the entire unpaid
balance of the Director’s vested benefits under Article 3 as of the date of such
payment in accordance with Section 409A of the Code:


(iv)  
the Agreement is irrevocably terminated at a time that is not proximate to a
downturn in the financial health of the Corporation or the Bank and (1) all
arrangements sponsored by the Corporation and the Bank that would be aggregated
with the Agreement under Treasury Regulation 1.409A-1(c) if the Director
participated in such arrangements are terminated, (2) no payments are made
within 12 months of the date the Corporation and the Bank take all necessary
action to irrevocably terminate the arrangements, other than payments that would
be payable under the terms of the arrangements if the termination had not
occurred; (3) all payments are made within 24 months of the date the Corporation
and the Bank take all necessary action to irrevocably terminate the
arrangements; and (4) neither the Corporation nor the Bank adopts a new
arrangement that would be aggregated with the Agreement under Treasury
Regulation 1.409A-1(c) if the Director participated in both arrangements, at any
time within three years following the date the Corporation and the Bank take all
necessary action to irrevocably terminate the Agreement; or



8

--------------------------------------------------------------------------------


 
          (ii)
the Agreement is terminated within 12 months of a corporate dissolution taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by the
Director under the Agreement are included in the Director’s gross income in the
later of (1) the calendar year in which the termination of the Agreement occurs,
or (2) the first calendar year in which the payment is administratively
practicable.

 
 
Article 9
Miscellaneous


9.11  Binding Effect.  This Agreement shall bind the Director and the Bank, and
their successors, beneficiaries, survivors, executors, administrators and
transferees.


9.12  No Guarantee of Service.  This Agreement is not a service policy or
contract.  It does not give the Director the right to remain a member of the
Board of Directors of the Bank, nor does it interfere with the Bank’s right to
terminate the Director’s service.  It also does not require the Director to
remain a Board member nor interfere with the Director’s right to terminate
service at any time.


9.13  Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.


9.14  Tax Withholding.  The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.


9.15  Applicable Law.  This Agreement and all rights hereunder shall be governed
by the laws of the Commonwealth of Pennsylvania, except to the extent preempted
by the laws of the United States of America.


9.16  Reorganization.  The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank under
this Agreement.


9

--------------------------------------------------------------------------------


9.17  Unfunded Arrangement.  The Director and any beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to pay such
benefits.  The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Director’s life is a general
asset of the Bank to which the Director and beneficiary have no preferred or
secured claim.


9.18  Changes in Statutes or Regulations.  If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


9.19  Entire Agreement.  This Agreement constitutes the entire agreement between
the Bank and the Director as to the subject matter hereof.  No rights are
granted to the Director by virtue of this Agreement other than those
specifically set forth herein.


9.20  Administration.  The Bank shall have all powers which are necessary to
administer this Agreement, including but not limited to:
 

   9.10.5 Interpreting the provisions of the Agreement;        9.10.6
Establishing and revising the method of accounting for the Agreement;      
 9.10.7 Maintaining a record of benefit payments; and        9.10.8 Establishing
rules and prescribing any forms necessary or desirable to administer the
Agreement.

 


IN WITNESS WHEREOF, the Director and a duly authorized officer of ESB Bank have
signed this Agreement.



DIRECTOR: ESB BANK:  
 
             By:     Name:     
Name:
   
 
   
Title:
   

 
10

--------------------------------------------------------------------------------


BENEFICIARY DESIGNATION
 
ESB BANK
 
AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT


 
__________________



  I designate the following as beneficiary of any death benefits under the ESB
Bank Amended and Restated Director Retirement Agreement:


 
Primary:  ___________________________________________________________________________________________________________



 
__________________________________________________________________________________________________________________



 
Contingent:  ________________________________________________________________________________________________________



 
__________________________________________________________________________________________________________________



 
Note:  To name a trust as beneficiary, please provide the name of the Trustee(s)
and the exact name and date of the trust agreement.



I understand that I may change these beneficiary designations by filing a new
written designation with the Bank.  I further understand that the designations
will be automatically revoked if the beneficiary predeceases me or, if I have
named my spouse as beneficiary, in the event of the dissolution of our marriage.




Signature   ______________________________


Date   __________________________________




Accepted by the Bank this ______ day of _________________, 200_.




By  ____________________________________


Title  __________________________________




11
 